Nichols, Justice.
J. W. Claxton filed a petition in the Superior Court of Fulton County seeking to modify and quash a subpoena duces tecum issued by the Attorney General under the Act of 1943 (Ga. L. 1943, p. 284 et seq.). The Attorney General filed a plea to the jurisdiction in which it was alleged that he is a resident of Spalding County, Ga. and that the Superior Court of Spalding County would have jurisdiction of the motion to modify and quash. The trial court sustained the plea to the jurisdiction and it is from this judgment that Claxton appeals. Held:
The petition to modify and quash attacks the subpoena duces tecum as being unconstitutional and attacks the administration of the 1943 Act, supra, by the Attorney General. No equitable relief is sought, no statute is attacked as being unconstitutional and no other issue is involved which would place jurisdiction of the appeal in this court. The petition itself only involves the application of unquestioned and unambiguous provisions of the Constitution to a given state of facts, and the sole question decided by the trial court upheld a plea to the jurisdiction by the Attorney General. Thus the Court of Appeals and not this court has jurisdiction of the appeal. See Yarbrough v. Ga. R. & Bkg. Co. 176 Ga. 780 (168 SE 873); Webb v. Whitley, 221 Ga. 618 (146 SE2d 722), and citations.

Transferred to the Court of Appeals.


All the Justices concur.

Argued November 15, 1967 —
Decided November 22, 1967.
G. Hughel Harrison, Hall & Hall, William V. Hall, Sr., for appellant.
Arthur K. Bolton, Attorney General, G. Ernest Tidwell, Executive Assistant Attorney General, William L. Harper, Assistant Attorney General, William B. Childers, for appellee.